Title: To Benjamin Franklin from Samuel Salt, [1765]
From: Salt, Samuel
To: Franklin, Benjamin


Sir
[1765]
Your’s received was glad to hear of your Safe Arivall to England. As your Stay will be for Some time hope youll take a Tower in this Country and Shall be proud to See you at Bir[ming]ham but Should with a grate dale more Plesure had I not Lost the best of friends the Dearest Companion your Relation my wife who Departed this Life the 26 of January 1764. I do not Dought but for a better after a Long and Severe Illness for a bove 14 months with a Ullser in her Mouth. Theer is only John laft of Eight and he the Eldest. I was glad to hear you Safe. Mrs. Franklin and your Son and Doughter well and hope God will Continue them So, when you can Agreeable Communicate this to Mrs. Franklin with mine and Doughters Best Repects to her and familey hope you will and had you prevailed on her to have come to England. Should have Been proud to have seen her In person. I hope this will find you well as it Leavs me and my Doughter and both Joyne in wishing you the Continuance of your helth is the wish of your most Affectinate Kinsman
Samll Salt

 
Addressed: To / Benjm: Franklin Esqr. / Craven street / London
